DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Tammy Rhodes (Reg. No. 61,223) on June 11, 2021.
The application has been amended as follows: 
1.	(Currently Amended) A Wi-Fi access point device to be onboarded by a Wi-Fi client device and for use with an external network, said Wi-Fi access point device comprising:
	a controller;
	a radio, wherein said radio receives an open Wi-Fi onboarding service set identification (SSID) broadcast from a gateway device, and wherein the radio passes the Wi-Fi onboarding SSID to the controller; and
	a memory having onboarding instructions of an onboarding programming stored therein, said onboarding instructions including instructions for pairing with the client device, 
	wherein said controller is configured to instruct the radio to receive a pairing request from the Wi-Fi client device;
wherein said controller is configured to execute the one or more pairing instructions, wherein executing the one or more pairing instructions comprises:
starting a timer;
receiving, via the radio in the Wi-Fi access point device, an open Wi-Fi onboarding service set identification (SSID) broadcast from a gateway device;
passing, via the radio, the Wi-Fi onboarding SSID to a controller in the Wi-Fi access point device;
instructing, via the controller, the radio to broadcast the open Wi-Fi onboarding SSID based on the timer;
creating a programmed secure Wi-Fi onboarding SSID, wherein the programmed secure Wi-Fi onboarding SSID is based on a user email, a unique parameter of the Wi-Fi access point device, and a time stamp, and wherein the unique parameter comprises a serial number of the Wi-Fi access point device;

instructing the radio to broadcast the programmed secure Wi-Fi onboarding SSID such that the client device is able to join the established programmed secure Wi-Fi onboarding SSID, wherein the programmed secure Wi-Fi onboarding SSID is generated as a unique configuration and associated with a password for the external network,
ing the Wi-Fi access point device to the external network, based on information communicated between the Wi-Fi client device and the Wi-Fi access point device over the established programmed secure Wi-Fi onboarding SSID, and
ping the broadcast of the open Wi-Fi onboarding SSID at the earlier of a termination of the timer and the onboarding of the Wi-Fi access point device to the external network and to use the programmed secure Wi-Fi onboarding SSID to complete onboarding of the Wi-Fi access point device onto the gateway device[[.]], and
wherein said controller is configured to enable only the Wi-Fi client device to be a sole client device to connect to the open onboarding SSID during the timer.
2.	(Cancelled) 

3.	(Cancelled)

4.	(Cancelled) 


	receiving, at a radio of the Wi-Fi access point device, a pairing request from the Wi-Fi client device;
obtaining one or more pairing instructions from an onboarding program of the Wi-Fi access point device;
executing the one or more pairing instructions, wherein executing the one or more pairing instructions comprises:
starting a timer;
receiving, via the radio in the Wi-Fi access point device, an open Wi-Fi onboarding service set identification (SSID) broadcast from a gateway device;
passing, via the radio, the Wi-Fi onboarding SSID to a controller in the Wi-Fi access point device;
	
instructing, via the controller, the radio to broadcast the open Wi-Fi onboarding SSID based on the timer;
creating a programmed secure Wi-Fi onboarding SSID, wherein the programmed secure Wi-Fi onboarding SSID is based on a user email, a unique parameter of the Wi-Fi access point device, and a time stamp, and wherein the unique parameter comprises a serial number of the Wi-Fi access point device;
instructing, via the controller, the radio to broadcast the programmed secure Wi-Fi onboarding SSID such that the Wi-Fi client device is able to join the established programmed secure Wi-Fi onboarding SSID;
onboarding, via the controller, the Wi-Fi access point device to the external network, based on information communicated between the Wi-Fi client device and the Wi-Fi access point device over the 
instructing, via the controller, the radio to stop the broadcast of the open Wi-Fi onboarding SSID at the earlier of an expiration of the timer and the onboarding of the Wi-Fi access point device to the external network and to use the established programmed secure Wi-Fi onboarding SSID to complete onboarding of the Wi-Fi access point device onto the gateway device[[.]]; and
enabling only the Wi-Fi client device to be a sole client device to connect to the open onboarding SSID during the timer.

7.	(Cancelled)

8.	(Cancelled)

9.	(Cancelled) 

11.	(Currently Amended) A non-transitory, computer-readable media having computer-readable instructions stored thereon, the computer-readable instructions being capable of being read by a controller in a Wi-Fi access point device, which additionally includes a radio and a memory, the memory having onboarding instructions stored therein, the onboarding instructions including instructions for establishing an open Wi-Fi onboarding service set identification (SSID) and instructions for establishing a programmed secure Wi-Fi onboarding SSID, wherein the computer-readable instructions are capable of instructing the controller in the Wi-Fi access point device to perform the method:
	receiving, at the radio of the Wi-Fi access point device, a pairing request from the client device;
obtaining one or more pairing instructions from an onboarding program of the Wi-Fi access point device;
executing the one or more pairing instructions, wherein executing the one or more pairing instructions comprises:
starting a timer;
receiving, via the radio the open Wi-Fi onboarding SSID broadcast from a gateway device and passing the Wi-Fi onboarding SSID to the controller;
instructing the radio to broadcast the open Wi-Fi onboarding SSID based on the timer;
		using, via a controller in the Wi-Fi access point device, the open Wi-Fi onboarding SSID as instructed by the Wi-Fi client device to connect to the gateway device; 
		creating, via the controller, the programmed secure Wi-Fi onboarding SSID with the client device, wherein the programmed secure Wi-Fi onboarding SSID is based on a user email, a unique parameter of the Wi-Fi access point device, and a time stamp, and wherein the unique parameter comprises a serial number of the Wi-Fi access point device;

	instructing, via the controller, the radio to broadcast the programmed secure Wi-Fi onboarding SSID such that the Wi-Fi client device is able to join the established programmed secure Wi-Fi onboarding SSID;
	onboarding, via the controller, the Wi-Fi access point device to the external network, based on information communicated between the Wi-Fi client device and the Wi-Fi access point device over the 
	instructing, via the controller, the radio to stop the broadcast of the open Wi-Fi onboarding SSID at the earlier of an expiration of the timer and the onboarding of the Wi-Fi access point device to the external network and to use the programmed secure Wi-Fi onboarding SSID to complete onboarding of the Wi-Fi access point device onto the gateway device[[.]]; and
enabling, via the controller, only the Wi-Fi client device to be a sole client device to connect to the open onboarding SSID during the timer.

12.	(Cancelled)

13.	(Cancelled) 

14.	(Cancelled) 

16.	(Currently Amended) A method of onboarding a Wi-Fi client device to a Wi-Fi access point device, said method comprising:
	broadcasting, from the Wi-Fi access point device, an open Wi-Fi onboarding service set identification (SSID), wherein a timer is started after the open Wi-Fi onboarding SSID is broadcasted;
	receiving, via the Wi-Fi client device, the broadcasted open Wi-Fi onboarding SSID;
	using, via the Wi-Fi access point device, the open Wi-Fi onboarding SSID as instructed by the Wi-Fi client device to connect to the gateway device and an external network;

	creating, via the Wi-Fi access point device, [[a]]the programmed secure Wi-Fi onboarding SSID with the client device, wherein the programmed secure Wi-Fi onboarding SSID is based on a user email, a unique parameter of the Wi-Fi access point device, and a time stamp, and wherein the unique parameter comprises a serial number of the Wi-Fi access point device;
	broadcasting, from the Wi-Fi access point device the programmed secure Wi-Fi onboarding SSID based on the transmitted request during a duration of the timer such that the Wi-Fi client device is able to join the programmed secure Wi-Fi onboarding SSID; 
	onboarding the Wi-Fi client device to the Wi-Fi access point device, based on said broadcasting of the programmed secure Wi-Fi onboarding SSID;
establishing, via the Wi-Fi access point device, a Wi-Fi local area network including the Wi-Fi client device;
connecting, via the Wi-Fi access point device, the Wi-Fi local area network with the external network; and
	stopping, via the Wi-Fi access point device, the broadcasting of the open Wi-Fi onboarding SSID at the earlier of an expiration of the timer; and
	enabling, via the Wi-Fi access point device, only the Wi-Fi client device to be a sole client device to connect to the open onboarding SSID during the timer.





Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                             P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/
Primary Examiner, Art Unit 2646